PER CURIAM:
Defendant, Water Users Association of Carlsen Lateral, Inc., contracted with plaintiff, Desert Irrigation Co., Inc., to construct a main irrigation pipeline. The written contract provided that the plaintiff be paid “a sum not exceeding $25,000” upon completion and final billing. Completion was to be “not later than the commencement of the irrigation season of 1976 ____” Individual defendants, who are also members of the association, contracted separately with plaintiff to construct other secondary pipelines. No price was agreed to in those contracts, which were oral, although estimates were given.
A dispute arose between the parties when the final billing given for the main irrigation pipeline was $25,987, exceeding the $25,000 limit in the contract. Defendant association further contended the project was not completed on time, allegedly causing damage to crops from lack of water. Defendants refused to pay, claiming the problems were caused by poor workmanship and poor project supervision on behalf of the plaintiff. Plaintiff claims the delays were caused by changes in the route and materials required by defendants after the agreements were entered into. Eventually a total of $13,330 was paid toward the construction of the main line, but no payments were made on the oral contracts for the secondary pipelines. Desert Irrigation brought this suit to collect the remaining amounts billed.
At trial, after the plaintiff had presented its case in chief, the defendants moved for directed verdicts claiming plaintiff had not proved the reasonable value of materials and labor. The trial court considered plaintiff’s evidence “a pretty thin showing,” but nevertheless denied the defendants’ motions for directed verdicts. The jury returned verdicts in favor of the plaintiff.
On appeal, this case was assigned to the Court of Appeals which reversed the judgments against all the defendants except the Tolmies, holding that no substantial evidence proving the reasonable value of materials and labors was in the record except as to the Tolmies. Desert Irrigation Co., Inc. v. Tolmie, 103 Idaho 673, 651 P.2d 938 (Ct.App.1983).
We granted a petition for review of the Court of Appeals decision, and after briefing and reargument we are of the opinion that the Court of Appeals decision is correct for the reasons set out therein.
The judgment of the district court is affirmed in part and reversed in part. Costs on appeal to defendant appellants. No attorney fees.